Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20131901F
Release Date: 5/10/2013
CC:LB&I:RFPH:CH2:JDScheid
POSTF-103340-13
UILC:

1221.00-00

date:

April 05, 2013

to:

from:

subject:

Heidi W. Chan
Revenue Agent, Team Coordinator
(Large Business & International)
Associate Area Counsel (Chicago, Group 2)
(Large Business & International)

Character of Gain on Sale of Merchant Contracts
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent. This advice has been coordinated with National Office,
Income Tax and Accounting, Branch 3.
LEGEND
Taxpayer
a
b
c

=
=
=
=

--------------------------------------------------------------------------------------------------------------------------

ISSUE
Whether the Taxpayer must recognize ordinary gain (versus capital gain) on the sale of
certain merchant contracts for the taxable years ending on a through b.
CONCLUSION
Based upon the facts set forth below and for the reasons discussed herein, it is our
opinion that the gain recognized by the Taxpayer for the taxable years ending on a
through b on the sale of the ----------------------------merchant contracts constitutes
ordinary income, not capital gain.

POSTF-103340-13

2

FACTS
The facts presented to us are as follows. -------------------------------------------------------------The Taxpayer maintains relationships with merchants and provides -----------------servicing and clearing operations. The Taxpayer typically maintains a direct relationship
with larger merchants. Between ------- and -------, the Taxpayer sold part of its business
relating to the direct merchant relationship with ---------------------------merchants to third
party purchasers. These third party purchasers are in the business of consolidating
servicing of ----------------transactions amongst multiple major ----------------providers,
permitting a competitive advantage. The sale of these merchant contracts relating to -----------------------------merchants resulted in the recognition of significant taxable gains
during the Taxpayer’s taxable years ending on a through b. The Taxpayer originally
reported taxable gains on the sale of the merchant contracts as ordinary income. The
Taxpayer recently filed amended federal income tax returns for the taxable years ending
on a through b recharacterizing the gains on the sale of the merchant contracts as
capital, which are offset by capital losses arising in the taxable year ending on c. The
position taken by the Taxpayer on the amended returns with respect to the gain on the
sale of the merchant contracts will result in Joint Committee review.
The Taxpayer sold the merchant contracts pursuant to various ---------------------------------------Agreements (the “Agreements”). The Agreements convey and transfer the right,
title and interest in a merchant servicing agreement and the books and records of each
acquired --------------------------merchant to the identified third party purchaser. Under the
Agreements, the third party purchasers assume the obligations and liabilities of the
Taxpayer arising out of the -------transactions entered into by the -----------------------------acquired merchant. In other words, the third party purchaser agrees to continue to
service and provide ----------------activities on transactions with the -----------------transactions in the Taxpayer’s trade name. The Agreements provide for an initial term
of a specific number of years, along with renewal and termination provisions. The
Taxpayer has provided sales data to Exam reflecting gross sales proceeds on the sale
of the merchant contracts of $---------------and $---------------during ------- and -------,
respectively.
The Taxpayer’s position is that the merchant contracts qualify as an IRC 1221 capital
asset, as the merchant contracts are not excluded by the categories enumerated in IRC
1221(a)(1) through (8). The Taxpayer further asserts that the six factors, as identified in
Foy v. Commissioner, 84 T.C. 50, 70 (1985), concerning the nature (capital gain versus
ordinary income) of contract rights, weigh in favor of treating the merchant contracts as
a capital asset. The Taxpayer states that any premium paid for the merchant contracts
qualifies as goodwill or going concern value.
LAW AND ANALYSIS
The issue presented is whether the gain on the sale of the merchant contracts is
ordinary income or capital gain from the sale of a capital asset. Section 1221 defines
“capital asset” to mean “property held by a taxpayer (whether or not connected with his

POSTF-103340-13

3

trade or business),” with the exception of the items described in IRC 1221(a)(1) through
(8) including stock in trade, inventory, or property held by a taxpayer primarily for sale to
customers in the ordinary course of business. Exam does not contend that any of the
statutory exclusions apply to the contract rights at issue. Yet, the Supreme Court has
held that not everything that can be called “property” in the ordinary sense, and outside
the statutory exclusions in IRC 1221, qualifies as a capital asset as it does not include
certain claims or rights to ordinary income. See Commissioner v. Gillette Motor
Transport, Inc., 364 U.S. 130, 134-136 (1960) (compensation for temporary seizure of
business facilities is ordinary income).
Courts have imposed a limitation on property that qualifies as a capital asset in
generally holding that a mere right to receive ordinary income does not qualify as a
capital asset. See Commissioner v. P.G. Lake, Inc., 356 U.S. 260 (1958). The
prevailing view is that consideration received for the transfer of a contract right to
receive income for the performance of personal services is taxable as ordinary income.
In Commissioner v. Ferrer, the Second Circuit held that a taxpayer, who held a
contractual right to produce a play which was exchanged for a right to receive a stated
percentage of film proceeds, recognized ordinary income with respect to the right to
receive a percentage of film proceeds. 304 F.2d 125 (2d. Cir. 1962).
Courts may also look to how the consideration received would have been taxed if there
had been no assignment or sale of the contract. In Realty Loan Corporation v.
Commissioner, the Tax Court held that the gain received on the sale of taxpayer’s
mortgage servicing business was not capital, as the rights to the servicing fees under
the contracts was not a capital asset. 54 T.C. 83 (1970), aff’d 478 F.2d 1049 (9th Cir.
1973).
The sales of ---------------------------merchant business relationships, or accounts,
represent the right to collect fees from the merchants for the performance of --------------servicing and clearing operations. The sales of these relationships, or accounts, by the
merchant contracts transferred pursuant to the Agreements represent the right to
receive ordinary income. The Agreements reflect a term certain for the transfer of the
accounts, with provisions for renewal or termination. The merchant contract rights do
not constitute a capital asset. Accordingly, it is our opinion that the gain recognized by
the Taxpayer on the sale of the ----------------------------merchant contracts constitutes
ordinary income, not capital gain.
Additionally, the Foy factors used in analyzing whether contract rights constitute capital
assets indicate that the merchant --------------agreements transferred pursuant to the
Agreements do not constitute capital assets. In Foy, the taxpayer created a nationwide
network of janitorial franchises and sold the right to receive income in exchange for
relief of obligations. The Tax Court identified the following six factors in determining
whether the contract rights that were transferred constituted a capital asset: (1) how the
contract rights originated; (2) how the contract rights were acquired; (3) whether the
contract rights represented an equitable interest in property which itself constituted a

POSTF-103340-13

4

capital asset; (4) whether the transfer of contract rights merely substituted the source
from which the taxpayer otherwise would have received ordinary income; (5) whether
significant investment risks were associated with the contract rights and, if so, whether
they were included in the transfer; and (6) whether the contract rights primarily
represented compensation for personal services. 84 T.C. at 70. It is unclear from the
facts provided how the merchant contracts originated or were acquired by the Taxpayer.
The contract rights do not represent an equitable interest in property which itself is a
capital asset, instead the contract rights represent the right to receive ordinary income
from the performance of ----------------and clearing operations. No significant investment
risks have been identified with respect to the merchant contracts. As stated above, the
contract rights in the merchant agreements represent compensation for personal
services. Therefore, it is our opinion that the factors enumerated in Foy support our
conclusion that the gain on the sale of the merchant contracts constitutes ordinary
income, not capital gain.
With respect to the Taxpayer’s claim that some portion of the gain on the sale of the
merchant contracts is attributable to goodwill, this question is typically one of fact to be
determined from the surrounding circumstances. A sale of goodwill attendant to the
sale of a business may be treated as capital gain. Commissioner v. Killian, 314 F.2d
852 (5th Cir. 1963). Generally, a determination must be made whether a taxpayer has
any continuing involvement in the operation of the business after the sale, and the
nature of such involvement. This typically requires analysis of whether a taxpayer has
any continuing control or enjoyment of the benefits of the goodwill. It is also necessary
to identify whether the taxpayer has any right or option to repurchase the business in
the future. Nonetheless, given our opinion that the sale of the merchant contracts does
not relate to a capital asset, it is our view that no portion of the gain is attributable to
goodwill.
This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.
Please call (312) 368-8387 if you have any further questions.
STEVEN R. GUEST
Associate Area Counsel
(Large Business & International)

By: _____________________________
Justin D. Scheid
Attorney (Chicago)
(Large Business & International)

POSTF-103340-13

5

